Case 1:15-cr-20339-DPG Document 738 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 15-CR-20339-GAYLES


  UNITED STATES OF AMERICA,

  v.

  MATTHEW PISONI,

                 Defendant,

                                         /

  and

  BANK OF NEW YORK MELLON
              Claimant/Petitioner
  ______________________________/

           MOTION TO APPROVE STIPULATION TO SELL REAL PROPERTY:
              2430 CASTILLA ISLE, FORT LAUDERDALE, FL 33301-1543

         Plaintiff United States of America (“United States”) files this motion requesting that the

  Court approve the Stipulation to Sell Real Property (“Stipulation”): 2430 Castilla Isle, Fort

  Lauderdale, Florida 330301 (“the Property”) between the United States, the Defendant, Matthew

  Pisoni and the Petitioner Bank of New York Mellon (“Petitioner”). In support of its motion, the

  Government submits:

         1.      On November 14, 2017, the Court entered a Forfeiture Money Judgment and

  Preliminary Order of Forfeiture of Substitute Assets forfeiting, among other assets, the Property.

  ECF No. 432.

         2.      In accordance with 21 U.S.C. § 853(n) and Rule 32.2(b)(6) of the Federal Rules of

  Criminal Procedure, the United States published notice of the forfeiture of the Property and sent

  direct notice to potential claimants, including to Petitioner.
Case 1:15-cr-20339-DPG Document 738 Entered on FLSD Docket 04/16/2021 Page 2 of 2




         3.      On June 6, 2018, the Petitioner filed a verified petition and claim to adjudicate its

  superior interest in the Property, seeking recovery of the unpaid principal, interest and reasonable

  costs due Mortgagee pursuant to the terms of the note and mortgage executed by Matthew Pisoni

  on June 2, 2005. ECF No. 564.

         4.      The United States, the Defendant, Matthew Pisoni, and the Petitioner have entered

  into a Stipulation to sell the property and place the net proceeds from the sale in the Court’s

  Registry pending further order of the Court presiding over this matter in the United States District

  Court for the Southern District of Florida. See Stipulation, attached hereto as Exhibit 1. The

  terms of the Stipulation are subject to approval of the Court.

         5.      Accordingly, the United States now files this motion respectfully requesting that

  the Court approve the terms of the Stipulation.

         WHEREFORE, the United States requests that this Court grant this motion, retain

  jurisdiction over this matter, and for such other relief as the Court deems just and proper. A

  proposed order is attached.

                                                        Respectfully submitted,

                                                        JUAN ANTONIO GONZALEZ
                                                        ACTING UNITED STATES ATTORNEY

                                                By:     /s Danielle Croke
                                                        Danielle Croke
                                                        Assistant United States Attorney
                                                        Florida Bar No. 0723258
                                                        E-mail: Danielle.croke@usdoj.gov
                                                        U.S. Attorney’s Office
                                                        500 S. Australian Avenue, 4th Floor
                                                        West Palm Beach, Florida 33401
                                                        Telephone: (561) 209-1035
                                                        Facsimile: (561) 655-9785



                                                    2
